Citation Nr: 9927609	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-13 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post operative tibial plateau fracture, right knee.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1991 
to June 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating action from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Oakland, California.

The RO granted entitlement to service connection for post 
operative tibial plateau fracture of the right knee and 
assigned an evaluation of 10 percent.  The RO granted service 
connection for arthroscopy scars of the right knee and 
assigned a zero (0) percent rating.  The RO denied service 
connection for chronic left knee disorder and migraine 
headaches.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The service-connected post operative tibial plateau 
fracture of the right knee is not manifested by more than 
slight knee disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for post operative tibial plateau fracture of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261 and 5262 
(1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran injured his 
knee while in service in October 1991.  It was reported that 
when he stepped into a hole his right knee buckled under him 
and swelled.  Examination revealed the right knee without 
lesion, effusion, edema, or ecchymosis.  There was some 
tenderness to palpation over the medial collateral ligament.  
The veteran maintained full active range of motion, his 
muscle strength was 5/5 and his joint was stable.  A x-ray 
revealed no fractures.  The diagnosis was knee strain.

In December 1991 the veteran complained of the inability to 
bend his right knee without severe pain and received in-
service medical treatment.  Examination revealed full active 
range of motion of the right knee with increased pain on 
flexion, subtle anterior laxity with Lachman's and anterior 
drawer testing, lateral joint line tenderness and a positive 
Aply's compression test.  There was negative effusion and 
peripatellar tenderness.  He had a guarded gait with minimal 
knee motion.  He was diagnosed with lateral meniscus tear and 
anterior cruciate ligament injury.

In November 1992 the veteran received in-service treatment 
upon complaints of pain in his right knee when running and 
standing for long periods of time.  He said his right knee 
hurts and locks/bends back while walking.  He was diagnosed 
with possible sprain ligaments.

In June 1993 the veteran was seen in-service for complaints 
of right knee pain.  Upon examination his right knee had no 
tenderness or deformity.  He was diagnosed with possible 
ligament damage.  The physician requested x-rays of the right 
knee; four views of the right knee were taken and the 
findings were negative.

An in-service examination of the veteran in July 1993 
revealed that his right knee flexion and extension were 
intact.  Drawer and Lachman's testing were negative.  There 
was positive pain with McMurray and Slocum testing.  The 
physician recommended a physical therapy consultation.  The 
July 1993 physical therapy consultation report revealed a 
normal gait and no swelling or effusion, but there was mild 
atrophy of the right knee.  There was pain with forced 
extension.  The diagnoses were meniscal tear and 
patellofemoral joint pain.  A July 26, 1993 physical therapy 
report noted the veteran's gait as antalgic.  It also 
indicated that the veteran's active range of motion of the 
right knee was 0 degree to 135 degrees and left knee 4 
degrees from full extension to 125 degrees.  The diagnosis 
was probable right lateral meniscus tear.

On examination at an orthopedic clinic in July 1993 the 
medical examiner noted that the veteran had pain with 
extension and lateral joint tenderness.  There was no pain 
with flexion.  There was pain noted with pivot shift and end 
point with anterior and posterior drawer testing.  The 
diagnosis was probable lateral meniscal tear of the right 
knee.  

In August 1993 the veteran was hospitalized for one day at 
the Martin Army Community Hospital for a right knee 
arthroscopy.  He was diagnosed with the following: chondral 
fracture of the right knee secondary to late effect of the 
right knee injury; grade II-III chondromalacia lateral tibial 
plateau of the right knee; and arthroscopy of the right knee.

In September 1993 the veteran underwent a medical examination 
as a follow-up to his right knee arthroscopy.  The 
examination revealed that range of motion of his right knee 
was from 0 degree to 100 degrees.  The veteran had no 
effusion and his portals were well healed.

It was reported in an October 1993 follow-up examination that 
the veteran was still having pain at the lateral aspect of 
his right knee.  The right knee showed negative effusion, the 
range of motion was from 0 degree to 125 degrees.  

It was noted that there was tenderness over the lateral 
tibial plateau.  There was no instability.  The diagnoses 
were right knee scope and chondral fracture of the lateral 
tibial plateau.

In February 1994 the veteran re-injured his right knee when 
he fell down 15 steps at his home.  He received emergency 
medical services at his home and was later taken to the Army 
hospital.  The emergency pre-hospital care report noted that 
the fall occurred when the veteran's knee popped.  After the 
fall he complained of pain in his right knee.  A February 14, 
1994 examination revealed contusion of the lateral patella, 
tender lateral joint, anterior drawer and right knee range of 
motion from 0 degree to 100 degrees.  The examination 
revealed no effusion and no varus or valgus instability.  He 
had a negative Lachman's test.  The x-ray findings were 
negative.  The diagnosis was old chondral fracture of the 
lateral tibial plateau.

In March 1994 the veteran underwent an in-service medical 
examination for purpose of evaluation by the Medical Board.  
With regard to his health at that time, the veteran stated 
that he was healthy with the exception of pain in his right 
knee.  He also stated that his knee locks-up and pops-out.  
He was diagnosed with chondral fracture of the right knee.  
The medical examiner concluded that the veteran was not 
qualified for military service.

A physical examination in April 1994, for the purpose of 
evaluation by the Medical Board, showed that the veteran had 
0 to 125 degrees range of motion with no effusion.  The 
portal sites were well healed.  He had no instability to 
varus or valgus stress at 0 degree to 30 degrees of flexion.  
He had a negative Lachman's test, a negative pivot shift, 1+ 
anterior drawer with a firm end point.  There was tenderness 
to palpation along his lateral tibial plateau.  X-rays were 
found to be within normal limits.  Based upon his findings, 
the medical examiner concluded that the veteran did not meet 
the physical standards for retention in the service.  In May 
1994 after consideration of clinical records, laboratory 
findings, and physical examination, the Medical Board 
confirmed the veteran's diagnosis of chronic knee pain 
secondary to chondral fracture of lateral tibial plateau and 
approved the veteran's release from active duty.

In June 1994 the veteran submitted an application alleging, 
inter alia, service connection for chondral fracture tibial 
plateau of the right knee.  In August 1994 a VA compensation 
examination was conducted.  On examination, it was found that 
the veteran had right knee arthroscopy scars.  No deformity, 
heat, redness or swelling was found.  He had full range of 
motion of his right knee from 0 degree to 140 degrees with 
crepitus.  Ligaments were intact.  The x-ray examination 
report indicated minimal narrowing of the left medial joint 
space; the joint spaces were otherwise preserved.  There was 
no significant degenerative change or bony deformity 
identified.  The diagnosis was fractured tibial cartilage.  
It was noted that the veteran has worn a soft brace on his 
right knee since 1993.

In November 1994 the veteran was granted service connection 
for tibial plateau fracture of his right knee with a 10 
percent evaluation assigned.  The veteran submitted a notice 
in January 1995 disagreeing with the RO's assignment of a 10 
percent evaluation for his service-connected knee disability.  

In January 1995 the veteran was treated at a VA Medical 
Center (MC) for pain of his right knee.  At that time, he 
reported that his knee popped out the previous day.  The 
diagnosis was derangement of the right knee.

In April 1995 the RO determined that the veteran's service-
connected post operative tibial plateau fracture of the right 
knee did not warrant an increased evaluation and continued 
the evaluation at 10 percent.  The veteran appealed the RO's 
determination.  In his appeal, the veteran contends that he 
incurs pain and swelling in his knee when he is forced to 
stand or walk for prolonged periods of time.  He stated that 
his range of motion is affected to the extent that he must 
elevate his right leg.  He said that he has been diagnosed 
with derangement of the right knee combined with instability.  
He has been prescribed a hinged knee brace which he states he 
wears constantly.  He also stated that he frequently has to 
sit for long periods of time with his knee outstretched.



In October 1997 the veteran was examined at a VA compensation 
evaluation.  Regarding the veteran's right knee, it was noted 
that the pain is a localized knee pain of variable intensity 
which typically occurs with prolonged standing.  The examiner 
noted that no other DeLuca factors were identified with 
respect to the veteran's knee.  It was noted in a radiology 
report that there was no evidence of recent fracture, 
dislocation or other bone or joint abnormality to either 
knee.  There was no evidence of suprapatellar effusion or 
other soft tissue abnormality and no degenerative joint 
disease.  The impression was indicated as negative for both 
knees.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).




When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to deformity, pain or other 
pathology supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, deformity, atrophy 
of disuse or pain on movement.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (1998).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(1998).  

A 30 percent evaluation may be assigned for favorable 
ankylosis in a favorable angle in full extension, or in 
slight flexion between 0 degree and 10 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1998).

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  

The Rating Schedule provides a compensable rating ( 20 
percent) for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (1998).

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1998).

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(1998).

Compensation for impairment of the tibia is warranted for 
malunion with a slight knee disability (10 percent), with 
moderate knee disability (20 percent), or with marked knee 
disability (30 percent).  A 40 percent rating is warranted 
for nonunion of the tibia with loose motion, requiring a 
brace.   See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  However, when a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  VAOPGCPREC 23-97.  Precedent 
opinions of the General Counsel are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

In this case, the RO has evaluated the veteran's post 
operative tibial plateau fracture of the right knee as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Under Diagnostic Code 5262 a 10 
percent evaluation contemplates malunion with slight knee 
disability.  The next higher evaluation of 20 percent 
requires malunion with moderate knee disability and an 
evaluation of 30 percent requires malunion with marked knee 
disability.  

The medical evidence demonstrates that the veteran has a 
chondral fracture of the lateral tibial plateau of the right 
knee.  Medical evidence reveals that at the onset of the 
veteran's injury to his right knee there was no indication of 
lesion, effusion, edema or ecchymosis.  He had full active 
range of motion, his muscle strength was maximized at 5/5 and 
his joint was stable.  Subsequent examinations reveal no 
effusion or deformity of the right knee.  Flexion and 
extension were reported to be intact.  The veteran's minimal 
range of motion was reported to be from 0 to 100 degrees.  

The veteran complained of locking and pain in his right knee.  
In order to warrant an evaluation of 20 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5258 (1998), the evidence 
must show that there is cartilage, semilunar, dislocated, 
with frequent episodes of "locking," pain, and effusion 
into the joint.  In this case, the evidence does not show 
that the veteran experienced frequent locking of his right 
knee.  

The medical evidence shows that the veteran was treated for 
complaints of knee locking in November 1992 and March 1994.  
The medical evidence does indicate that the veteran had 
frequent complaints of pain and was treated but no evidence 
of effusion into his joint is identified.  Thus, the facts do 
not support an assignment of a 20 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5258 (1998).

The medical evidence does not show weakness, moderate or 
severe subluxation, or moderate or severe lateral instability 
of the veteran's right knee.  In April 1995 the veteran 
asserted that he was diagnosed with derangement of the right 
knee combined with instability.  Although the veteran had a 
diagnosis of derangement of the right knee in January 1995, 
there is no medical evidence of a current diagnosis of 
derangement of the right knee.  In fact, a subsequent 
examination in October 1997 showed no evidence of recent 
fracture, dislocation or other bone or joint abnormality of 
either knee.  Moreover, the veteran's assertion that there is 
instability in his right knee is unfounded.  Medical 
examination reports consistently show no instability in the 
veteran's right knee.  Consequently, the criteria for an 
evaluation in excess of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 is not warranted.  See also 38 C.F.R. 
§ 4.40.

The medical evidence does not show flexion limited to 30 
degrees, extension limited to 15 degrees.  The medical 
evidence revealed that on the initial examination following 
the incurrence of his right knee injury, the veteran had full 
range of motion.  In July 1993 it was indicated that the 
veteran's active range of motion of the right knee was from 0 
degree to 135 degrees.  In September 1993 and in February 
1994 it was from 0 degree to 100 degrees and in October 1993 
and April 1994 it was from 0 degree to 125 degrees.  

The August 1994 VA examination report shows the veteran had 
full range of motion of the knee.  These range of motion 
findings predominantly demonstrate that a higher rating is 
not warranted based on limitation of flexion and extension.  
Thus, an evaluation in excess of 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 is not warranted.

The medical evidence does not show impairment of the tibia 
with marked or moderate knee disability to warrant an 
increase to the next higher evaluation of 20 percent.  While 
the veteran has a diagnosis of impairment to his tibia, the 
medical evidence indicates that the impairment is slight.  
Although the medical evidence prior to October 1997 
indicates, inter alia, that the veteran has experienced pain 
in his right knee and some tenderness to palpation, the 
October 1997 examination revealed that the pain is a 
localized knee pain that varies in intensity and typically 
occurs with prolonged standing.  The evidence revealed no 
recent fracture, dislocation or other bone or joint 
abnormality of the right knee.  There was no evidence of 
suprapatellar effusion or other soft tissue abnormality and 
no degenerative joint disease.  The x-ray revealed negative 
findings.  Based on the foregoing facts, an evaluation in 
excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5262 is not warranted.

The veteran's assertion that he wears a prescribed hinged 
brace constantly is insufficient to warrant an evaluation in 
excess of 10 percent.  A 40 percent evaluation is warranted 
under Diagnostic Code  5262 if impairment of the tibia 
results in loose motion requiring a brace.  Although the 
veteran wears a brace, there is no evidence of loose motion.  
In fact, medical records revealed no instability of the 
veteran's right knee.

In addition, the evidence does not establish ankylosis of the 
left knee or nonunion of the tibia.  The x-rays of the 
veteran's right knee have not been interpreted as showing 
ankylosis of the right knee, or nonunion of the tibia.  This 
is persuasive evidence demonstrating that the veteran's right 
knee symptoms do not include ankylosis, or nonunion of the 
tibia.  38 C.F.R. 4.71a, Diagnostic Codes 5256 and 5262 
(1998).

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118; Diagnostic Codes 
7803, 7804, 7805 (1998).


In this case, the June 1994 VA medical examination disclosed 
the presence of arthroscopy scars, none of which were 
reported as poorly nourished, repeatedly ulcerated, tender, 
painful, or productive of functional limitation of the right 
knee.  As such, a separate compensable disability evaluation 
for the veteran's scars is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his post 
operative tibial plateau fracture of the right knee on the 
occasion of the grant of service connection by the RO in June 
1994, rather than an increased rating claim where entitlement 
to compensation had previously been established.  Fenderson, 
supra, at 126.  

In initial rating cases, a separate rating can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id. at 127.  In the 
case at hand, the Board finds that staged ratings are not 
appropriate.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board finds that a preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent for his service-connected post operative tibial 
plateau fracture of the right knee.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for post operative tibial plateau fracture right knee is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

